DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06/02/2021, with respect to the §102 & §103 rejection(s) of claim(s) 1-14, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kudrynski et al. (US 20180202814 A1) in view of, where applicable, the previous reference(s). Kudrynski et al. resolves the deficiencies of the previous reference(s). 

Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (US 20170242441 A1), hereinafter Nakaya in view of  Kudrynski et al. (US 20180202814 A1), hereinafter Kudrynski.

Regarding claim 1, Nakaya teaches a map data update apparatus comprising: 
	processing circuitry ([0036] “Vehicle-side controller 130 is a processing unit including, for example, a CPU (central processing unit)”) configured to: 
	calculate an amount of shift in a location of a common ground object between map data and measurement data, using the map data ([0056] and Fig. 2; S101 “Download three dimensional map information”. [0059] “The three-dimensional map information stored in three-dimensional map information storage 414 is information generated on the basis of the result of measurement conducted by a surveying vehicle exclusive for generating three-dimensional map information”) and the measurement data ([0061] “vehicle peripheral three-dimensional information extractor 132 acquires vehicle peripheral three-dimensional information, which is three-dimensional information in the periphery of vehicle 200 at the point of time, on the basis of a detection result of detector 110 (step S102)”), the map data including pieces of location information of ground objects ([0060] “The three-dimensional map information is information corresponding to position information. The three-dimensional map information includes as accurate road information three-dimensional information including, for example, not only road widths, lanes, detailed position information of signs”) present at a reference time ([0059] at the time the surveying vehicle was used) and at a reference position [[of a vehicle]] (Fig. 3; 700 and [0086]” Surveying vehicle laser radar 700 is disposed at a part higher than the roof of the vehicle. The reason why vehicle laser radar 700 is disposed at this position is because all of the periphery of the vehicle can be searched from this position. On the other hand, laser radar 112 is disposed in the vicinity of a front bumper of the vehicle”), and the measurement data being data ([0061] “which is three-dimensional information in the periphery of vehicle 200 at the point of time”. The map data is downloaded and then measurement data currently around vehicle is detected. The downloaded map data was surveyed at a previous point in time to be available for download), and including pieces of location information of ground objects present at the measurement time ([0061] “vehicle peripheral three-dimensional information extractor 132 acquires vehicle peripheral three-dimensional information, which is three-dimensional information in the periphery of vehicle 200 at the point of time, on the basis of a detection result of detector 110 (step S102)”) and at a measurement position [[of the vehicle]] different from the reference position [[of the vehicle]] (Fig. 3; 112 and [0086] “Surveying vehicle laser radar 700 is disposed at a part higher than the roof of the vehicle. The reason why vehicle laser radar 700 is disposed at this position is because all of the periphery of the vehicle can be searched from this position. On the other hand, laser radar 112 is disposed in the vicinity of a front bumper of the vehicle”), 
	correct the pieces of location information included in the measurement data, based on the calculated amount of shift ([0062] “vehicle peripheral three-dimensional information corrector 135 reads out the vehicle peripheral three-dimensional information stored in vehicle peripheral three-dimensional information storage 145, corrects the read-out information by using the vehicle's inherent correction information stored in vehicle's inherent correction information storage 141”. [0069] “vehicle's inherent correction information generator 421 generates, on the basis of the difference information stored in difference information storage 411, vehicle's inherent correction information with which the vehicle peripheral three-dimensional information detected by vehicle 200 is corrected”), 
	extract a difference between a set of the ground objects present at the reference time and a set of the ground objects present at the measurement time, using the map data and the corrected ([0063] “difference extractor 133 extracts as difference information the difference between the vehicle peripheral three-dimensional information detected by vehicle 200 and the three-dimensional map information (step S104). The difference here is, for example, an object which does not exist in the three-dimensional map information but is included in the vehicle peripheral three-dimensional information. Further, the difference is, in some cases, based on the difference in measurement conditions between the surveying vehicle and the vehicle using three-dimensional map information”), and 
	update the map data based on the extracted difference (Fig. 2; s207 and [0081] “Three-dimensional map information update unit 424 updates the three-dimensional map information stored in three-dimensional map information storage 414, on the basis of the difference information collected by collection unit 422 (step S207)”).  

	Nakaya does not teach the map data including pieces of location information of ground objects present at a reference time and at a reference position of a vehicle, and the measurement data being data obtained by measurement performed at a measurement time occurring after the reference time, and including pieces of location information of ground objects present at the measurement time and at a measurement position of the vehicle different from the reference position of the vehicle.

	Kudrynski teaches the map data including pieces of location information of ground objects present at a reference time and at a reference position of a vehicle (Fig. 11 Localization reference data, and [0268] “compared to the localisation reference data for the stretch of road. By performing the comparison over a stretch of road of this size, i.e. one that is substantially larger than the length of the vehicle, non-stationary or temporary objects, such as other vehicles on the road, vehicles stopped on the side of the road, etc, will typically not impact the result of the comparison”), and the (Fig. 12 Local measurement and [0271] “example of a correlation performed between a "reference" data set and a "local measurement" data set (that is acquired by a vehicle as it travels along a road)”), and including pieces of location information of ground objects present at the measurement time and at a measurement position of the vehicle different from the reference position of the vehicle ([0273] “Each element, e.g. pixel, of the depth map therefore effectively corresponds to a portion of a surface of the environment around the vehicle” and [0268] “the sensed environment data is determined for a longitudinal stretch of road, e.g. 200 m, and the resultant data, e.g. image data, compared to the localisation reference data for the stretch of road. By performing the comparison over a stretch of road of this size, i.e. one that is substantially larger than the length of the vehicle, non-stationary or temporary objects, such as other vehicles on the road, vehicles stopped on the side of the road, etc, will typically not impact the result of the comparison”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle position for calculating a shit in the images as taught by Kudrynski in calculating an amount of shift of location in Nakaya. One of ordinary skill in the art would have been motivated “for improved positioning accuracy relative to a digital map, and which is needed for highly and fully automated driving applications” (Kudrynski [0001]).

Regarding claim 2, Nakaya in view of Kudrynski teaches the map data update apparatus according to claim 1. Nakaya teaches wherein the processing circuity is further configured to: 
	detect a feature, the feature being a common ground object between the map data and the measurement data ([0063] “The difference here is, for example, an object which does not exist in the three-dimensional map information but is included in the vehicle peripheral three-dimensional information. Further, the difference is, in some cases, based on the difference in measurement conditions between the surveying vehicle and the vehicle using three-dimensional map information. The extracted difference information is stored in difference information storage 143”),
	calculate a location of the feature in the map data ([0060] “The three-dimensional map information is information corresponding to position information. The three-dimensional map information includes as accurate road information three-dimensional information including, for example, not only road widths, lanes, detailed position information of signs, and the like”) and a location of the feature in the measurement data ([0064] “Difference extractor 133 extracts the difference information by using the three-dimensional map information corresponding to the position information of vehicle 200 at the time when vehicle 200 detected the vehicle peripheral three-dimensional information”,  and 2Docket No. 516960US
	calculate a difference between the location of the feature in the map data and the location of the feature in the measurement data, as the amount of shift ([0063] “difference extractor 133 extracts as difference information the difference between the vehicle peripheral three-dimensional information detected by vehicle 200 and the three-dimensional map information (step S104)”.  

Regarding claim 7, Nakaya in view of Kudrynski teaches the map data update apparatus according to claim 2. Nakaya teaches wherein the feature is any of a white line, a sign ([0060] “detailed position information of signs”), and a traffic light.  

Regarding claim 8, Nakaya in view of Kudrynski teaches the map data update apparatus according to claim 1. Nakaya teaches wherein the processing circuity is further configured to: 
	find a location of a feature using the map data ([0060] “The three-dimensional map information is information corresponding to position information. The three-dimensional map information includes as accurate road information three-dimensional information including, for example, not only road widths, lanes, detailed position information of signs”),
	find a location corresponding to a specified spot using the measurement data, the specified spot being specified in a measurement image the road shape based on a vehicle-mounted camera image ([0024] “the road shape based on a vehicle-mounted camera image”), and
	calculate a difference between the location found using the map data and the location found using the measurement data, as the amount of shift  ([0063] “difference extractor 133 extracts as difference information the difference between the vehicle peripheral three-dimensional information detected by vehicle 200 and the three-dimensional map information”).  

Regarding claim 9, Nakaya in view of Kudrynski teaches the map data update apparatus according to claim 1. Nakaya teaches wherein the processing circuity is further configured to: 
	find a location of a feature using the measurement data ([0061] “vehicle peripheral three-dimensional information extractor 132 acquires vehicle peripheral three-dimensional information, which is three-dimensional information in the periphery of vehicle 200 at the point of time, on the basis of a detection result of detector 110 (step S102)”. [0063] “an object which does not exist in the three-dimensional map information but is included in the vehicle peripheral three-dimensional information”), 
	find a location corresponding to a specified spot using the map data, the specified spot being specified in a map image ([0060] “The three-dimensional map information is information corresponding to position information. The three-dimensional map information includes as accurate road information three-dimensional information including, for example, not only road widths, lanes, detailed position information of signs”), and 
([0063] “difference extractor 133 extracts as difference information the difference between the vehicle peripheral three-dimensional information detected by vehicle 200 and the three-dimensional map information”).  

Regarding claim 10, Nakaya in view of Kudrynski teaches the map data update apparatus according to claim 1. Nakaya teaches wherein the processing circuity is further configured to: 
	find a location corresponding to a specified spot using the map data, the specified spot being specified in a map image ([0060] “The three-dimensional map information is information corresponding to position information. The three-dimensional map information includes as accurate road information three-dimensional information including, for example, not only road widths, lanes, detailed position information of signs”),
	4Docket No. 516960USfind a location corresponding to a specified spot using the measurement data, the specified spot being specified in a measurement image ([0024] “the road shape based on a vehicle-mounted camera image”), and 
	calculate a difference between the location found using the map data and the location found using the measurement data, as the amount of shift  ([0063] “difference extractor 133 extracts as difference information the difference between the vehicle peripheral three-dimensional information detected by vehicle 200 and the three-dimensional map information”).  

Regarding claim 11, Nakaya in view of Kudrynski teaches the map data update apparatus according to claim 1. Nakaya teaches wherein the processing circuity is further configured to: 
	add, when the extracted difference is a new ground object, location information for the new ground object to the map data, the new ground object being not present at the reference time but ([0063] “Subsequent to step S103, difference extractor 133 extracts as difference information the difference between the vehicle peripheral three-dimensional information detected by vehicle 200 and the three-dimensional map information (step S104). The difference here is, for example, an object which does not exist in the three-dimensional map information but is included in the vehicle peripheral three-dimensional information”. [0082] “if the received difference information is the information which is determined not to be the difference inherent to vehicle 200 (step S203: NO), collection unit 422 collects the concerned data. Three-dimensional map information update unit 424 updates the three-dimensional map information stored in three-dimensional map information storage 414, on the basis of the difference information collected by collection unit 422 (step S207)”), and 
	delete, when the extracted difference is a disappeared ground object, location information for the disappeared ground object from the map data, the disappeared ground object being present at the reference time but being not present at the measurement time (0082] “if the received difference information is the information which is determined not to be the difference inherent to vehicle 200 (step S203: NO), collection unit 422 collects the concerned data. Three-dimensional map information update unit 424 updates the three-dimensional map information stored in three-dimensional map information storage 414, on the basis of the difference information collected by collection unit 422 (step S207)”. Any difference between the reference map data and the measured map data will be updated, whether a new or a removed object).  

Regarding claim 12, Nakaya in view of Kudrynski teaches the map data update apparatus according to claim 1. Nakaya teaches wherein the processing circuity is further configured to: 
	extract, for each of pieces of measurement data with different measurement times, a difference between the set of the ground objects present at the reference time and a set of ground objects present (0082] “if the received difference information is the information which is determined not to be the difference inherent to vehicle 200 (step S203: NO), collection unit 422 collects the concerned data. Three-dimensional map information update unit 424 updates the three-dimensional map information stored in three-dimensional map information storage 414, on the basis of the difference information collected by collection unit 422 (step S207)”. Any difference between the reference map data and the measured map data will be updated, whether a new or a removed object, and 
	update the map data when a same difference is extracted a plurality of times [0083] “Three-dimensional map information update unit 424 can update the three-dimensional map information on the basis of not only the information of only one vehicle but also, for example, the difference information transmitted from a plurality of vehicles such as the information transmitted from another vehicle 500. By this operation, the three-dimensional map information can be updated more accurately”).  

Claim 13 is the method is using the map data apparatus of claim 1. The limitations are substantially the same, therefore claim 12 is rejected for the same reasons as claim 1.

Claim 14 is a non-transitory computer readable medium storing a map data update program for causing a computer to perform (Nakaya [0038] “Vehicle-side information storage 140 is configured with a device such as a hard disk or a RAM (Random Access Memory)”) the functions of claim 1. The limitations are substantially the same, therefore claim 14 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Kudrynski and Adachi et al. (EP 1901260 A1), hereinafter Adachi.

Regarding claim 3, Nakaya in view of Kudrynski teaches the map data update apparatus according to claim 2.
	Nakaya does not teach wherein the location of the feature is a location of a center of mass of the feature.  

	Adachi teaches wherein the location of the feature is a location of a center of mass of the feature. ([0060] “the displacement of the position of the center G1 of the object 40a and the position of the center G2 of the object 40b is measured. Then, the position of the object 40a deviates from the original position by the measured displacement on the second map (parallel translation) so that the object 40a is superimposed with the object 40b”)

 
Regarding claim 4, Nakaya in view of Kudrynski teaches the map data update apparatus according to claim 2,
	Nakaya does not teach wherein the location of the feature is a representative location based on locations of corners of the feature.  
	Adachi teaches wherein the location of the feature is a representative location based on locations of corners of the feature ([0098] “reference points Pd1 to Pd4 (which are points corresponding to points Pe1 to Pe4 of four corners of the building whose position and shape are specified by shape matching) are extracted from four corners of the outward appearance (and the position) 230 of the building”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the feature location methods as taught by Adachi in the location of feature of Nakaya. One of ordinary skill in the art would have been motivated for a technique to absorb the error between different maps (Adachi [0009]).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of in view of Kudrynski and Takahashi et al. (JP 2005265494 A), hereinafter Takahashi.

Regarding claim 5, Nakaya in view of in view of Kudrynski teaches the map data update apparatus according to claim 1, 
	Nakaya does not teach wherein the processing circuity is further configured to:

	calculate an area of a portion in which the feature in the map data and the feature in the measurement data overlap each other, as an overlapping area, while moving one of the feature in the map data and the feature in the measurement data, and 
	select an amount of movement associated with a maximum overlapping area, as the amount of shift 

	Takahashi teaches wherein the processing circuity is further configured to:
	detect a feature, the feature being a common ground object between the map data and the measurement data ([0033] “lane information in the in-vehicle camera imaging range”), 
	calculate an area of a portion in which the feature in the map data and the feature in the measurement data overlap each other, as an overlapping area, while moving one of the feature in the map data and the feature in the measurement data ([0033] “if the lane boundary information has been extracted, a process of calculating a point where the lane boundary extracted in step 622 and the partial detailed map are most consistent is executed. This is the lane information for in-vehicle camera imaging obtained by the process 6-2 in the partial detailed map obtained by the process 6-1 (for example, lane information in the circular extraction range 1203 in FIG. 9). This is a process of performing a consistency check for identifying a location where the lane information (for example, lane information in the in-vehicle camera imaging range 1204 in FIG. 9) matches”), and 
	select an amount of movement associated with a maximum overlapping area, as the amount of shift ([0034] “GPS positioning position 1202 obtained by GPS has an error and is thus deviated from the actual position of the vehicle 1205. Therefore, the consistency of the lane point sequence measured by the in-vehicle camera is obtained for the detailed lane point sequence within a predetermined range such as 1203, and this is repeatedly calculated while gradually shifting within the range, and the highest consistency is obtained”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movement associated with the overlapping features as taught by Takahashi in the location of feature of Nakaya. One of ordinary skill in the art would have been motivated for obtain a location with high accuracy (Takahashi [0006]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of in view of Kudrynski and Katsuhiko et al. (JP 2007234546 A), hereinafter Katsuhiko.

Regarding Claim 6, Nakaya in view of in view of Kudrynski teaches the map data update apparatus according to claim 2.
	Nakaya does not teach wherein the feature is detected for each update section, the update section being segmented by set size.  
	Takahashi teaches wherein the feature is detected for each update section, the update section being segmented by set size  ([0034] “the consistency of the lane point sequence measured by the in-vehicle camera is obtained for the detailed lane point sequence within a predetermined range such as 1203, and this is repeatedly calculated while gradually shifting within the range”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detect the features for each update section as taught by Takahashi in the location of feature of Nakaya. One of ordinary skill in the art would have been motivated for obtain a location with high accuracy (Takahashi [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHON G FOLEY/Examiner, Art Unit 3668